Citation Nr: 0816201	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  05-35 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
pension benefits in the original amount of $94,922.47.


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel


INTRODUCTION

The veteran had active service from June 1942 to February 
1943.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 decision of the Committee on 
Waivers and Compromises of the Detroit, Michigan Regional 
Office (RO) of the Department of Veterans Affairs (VA).
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Subsequent to certification of the appeal to the Board, 
additional evidence pertinent to the appeal was received in 
October 2005, without waiver of RO consideration of the 
additional evidence.  The RO has not adjudicated the issue on 
appeal with consideration of this additional evidence.  
Bernard v. Brown, 4 Vet.App. 384 (1993).  In February 2008, 
the Board sent the veteran a letter informing him that the 
additional evidence had not been reviewed by the Regional 
Office and gave him the opportunity to waive his right to 
initial agency of original jurisdiction (AOJ) consideration 
of the evidence and request that the Board proceed with the 
adjudication of his appeal without remanding his case to the 
AOJ.  However, the record does not demonstrate that the 
veteran submitted a waiver within the prescribed 45-day time 
period.  Thus, the claim must be remanded to the AOJ for 
consideration of the additional evidence.

Accordingly, the case is REMANDED for the following action:

The RO must consider all additional 
evidence of record received since issuance 
of the Statement of the Case in August 
2005, and readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the RO should issue a supplemental 
statement of the case and afford the 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board, as warranted.

	
(CONTINUED ON NEXT PAGE)



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b)(2007).


